OFFICE    OF   THE   ATTORNEY     GENERAL         OF TEXAS
                                     AUSTIN
 QROVBR SELLERS
 ARORNEY GrNxRAl.



Ronomblr D. a. Grser
State Highway RngfnTfr
Auetfn 26, l%ule    ”
Dear Sin
                                   opinion lo.        o-7233
                                    RI:   Under A.rtlole 82
                                          hxar Penal Cod.,




                                              OS the Braaway     grad8
                                                                     at
                                               rrio    oan     the
                                                             enter
                                                only at ,the plaoes



                         the City to rpsed cone tha ?raewy
                         and minl.mumepoed8, the MX~IUUDIto be
                       rty aiI+s. per hour. To adoomplfrh this
      we prop088 to 6ntar into an agzmrnant with the alty or
      Bouaton under ths authorit. or Artiolo 5673b, Vernon’s
      Toxaa Olvil Statutea,   however, berore taking any 6otlon
      in the matter, wo would appreolate your opinion and ad-
      tlra on tha roliowigg quoetlOnsr
             “1.    Under Artlolr 827a, seotion 8, or tha Texas
                    Penal Cod., or Artirlo 1085a, Texas Clril
                    Stetutor,  oan the Oity or Houc#ton, a home
                    rule olty, bamd upon an enginesring and
Hon. i.   0. Grqer - Page 8


                  tmrii   Investigation  showing suoh spied
                  to be reasonable md prudent, legally sone
                  suoh Preeway for marlmua spaeds In exaess of
                  thirty miles per hour?
            “2.   Can t& city or Honaton, .s home rule'olty,
                  legally rone sush Bmeway for ninimws speed
                  end legally entoroe ths miqllmutaspeed re-
                  qulr6lMnt SO rixed?”
           Art1010 827a, Seotlon 8, Vernon's Penal Oode, provides                   In
part as reil0w8:
            *Itshall be unlawful ror any pereon. . . to drive
     or operate  a motor or other veNole within the oorporatr
      IAnIts or an laoorporated oity or town, 9~ wlthfn 8~
      through any town or village not inoorpordied at a greater
      rate or speed than thirty (30) ailas per hour. . ,*
            The fifth   paragraph   of   said   Arid~ls,   supra,   provides   as
r0u0w0:
            *That whenever the governing bodfes of insorpoxu-
      ted .sItiea and taran In tNe Stat0 within thrir res-
      protIre jurlsdlotions    dotemlnr    upon the baa18 of an
      lx@nssring and trsfilo      lnveatigatlon   thst the msxlma~
      rsasonablo and prudent speed at any Interseotlon        or
      other portion ot the highway, based upon the Iater-
      seotlons    rsllway grade orosslngs,     ou1~68, hills,  width
      ati oond! tlon oi oarement and other oondltlons on suoh
      highway, aid the sisaltrerrlo thereoa,        Is greater or
      hS$ thaa the sDeed 1inlits hereinbefore 8et r rth , raid
      novernlna bodies shall have tl 6 Dower end autehorfty to
      iietemlni and deolare the maxlmuihreasoxble         md prtident
      speed limit thereat; whlah ahall be efteotiva at ouoh
      lnterseotlon    or other plaoe." (FndorsoorIngoum)
           '1yethink the last above quoted paragraph of the said stat-
ute olaarly authorizes an affirrmitlve answer to your quOstiOE number
one and wa so faswor It.
           Now In regard to your seoond question, Art1010 1175, V.A.C.S.,
enumerating rarlous  power8 granted home rub altire,  pmvldrs In part
68 r0ii0mt
            T3eo. 20. To lioenso, operat6 and oontrol the
      operation or all oharaotsr of vehlolss using the publia
      streets,  Inoluding motorsyolos, automobiles or llks
Hon. 0’. (3. Grew   - Page 3


     vahloles and to orescribe           the speed or the lama. , .*I
     (Undomooring ours I
          Ylao. 34.  To enforoo all ordl5anoes neoassary to
     pwteot health, $Ifs and pr~psrty. . . and to preserve
     and anforoe ths%good government, order end seourlty ot
     the olty and its lnhabltants.W
                It appears to us that these seotlons    20 and 34 or the
statuts,       supra, authorlse an arrimativs     6nswsr to your qaestlon
number two,        a% WI 80 answer it.    Espeoielly IS this true ror the
MUSO~~    that     wo hare found no State law fixing a mlnlisnm spsed for
~ehioolsr trsrrlo and oonsequently an ordlnsnae passed by 8 hoas
rule   oity     riling a mlnlinum sped ror rehfoular    trairlo upoa oer-
taln stnets,         would not br In oonfllot  with any Stats law end la
valid 1i reasonable.
           We hare not found any direot pnoedentr In ths law oases,
but the iollowlng 068e8 have been oonsldered ior their general 91%~
aiplbs in arriving at our 00501us10nsr
           “Tha powera of muniolpal aorpo~tlons   within the
      HOW Rule Amendment6mbraoo all powers not prohibIted
      by Constitution or statute.w  Miller ‘1.. Waldo Co.,
      01~. App.,    80 9.W.   P;d 403.

            “Oitiss nap do. EU tNngs Leglslaturs oould have
      authorlsod, not in rlo1atlon of Constitution or general
      laws .* Bland Y. City Of Taylor, Clr. App.,  39 8.w. 2d
      aa,   arrlrm4 ras T. 39, 67 3 .v. 2d 1033.
             The puwers of a home rule city are derived fwn
      Const. art, 11, 8 5, and hsnor express grant ot power
      b Legislature la unneoessary and only limitations    upon
      Qf ty’a power nsed be oonsldered.*   Yellow Oab Transit
      Co. ‘I, Tuok, 010. App., 115 9.X. 26 435.
            *The powers gr4k5teahoma-rule oltles undss oonstl-
      tutloa are broad and governed as to 1fmItatfons otig
      by Is ialatirs  enaotment.* b parts Newbsrg, 140 Cr.
      RI 21f ‘ 143 3.W. 2d 186.
           *;vheth$r an ordlnanoe is unreasonable is a questLon
      or law ror the oourt.*   Mlka P, Leath, 20 Sb;‘I. 2U 726.
           *But a court will not deoIare an oldlnanoe uxnessm~-
      ablr unlsss It olearlp lppe6rs to be so.* xeet v. city or
      Waoo, 273 s *we 282, 116 Tozas 472.
HA.   D.   C.   &44r   -   Page   4




                *It the matter is in doubt the ordlnanoe   will be
      upheld     s" 2x part4 i;illchar, 278 3.‘::‘. 850.

           "A city's regulation, relatfve t:, th4 us4 of ths
      streetn by vehialea, whfoh 13 within tha,scope of ita
      oharter powe+~, is not inhibited by State law or th4
      Constitution, unlees there ia 4 oonf'liot.W Genusa V.
      City of Houston, Texas, 10 3.X. 2d 772,

           *A oity say prescribs additlo3al regulations a4 to
      matters not oov4rcd by law.* Xiks v. Leath, 26 3.X.
      2d 726.

           *And ordinarily a oity may forbid the use ot oertaln
      oonseated streets by partloulor ol.asses of vehlo14s.N
      Raid v. City of Ft. ‘Soxth, 258 ‘3.i:;‘. 1114, 3rror Refused.

          Xn vlsw of our oonoluslons, w4 have pretemitted     4 di4-
cuaslon of Article 1085a, V.A.C.S., as it ap;ears that suoh art-
iole nerely pertains to the laying out , aonstruotion and aoquisl-
tion Of a trsJway and aut!lorlzing ClOSiilfiOl- street3 near it3
iAt4rs4ctfon.

          Se express no opinion oonoerning the contititutionality of
ths delegation of authority to cities 3zd towns oonta